Citation Nr: 1817667	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-32 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right ear disability, to include hearing loss and Eustachian tube dysfunction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned at a November 2017 videoconference hearing.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required for the claim for service connection for a right ear hearing loss disability.  While the Board regrets further delay, it is necessary to ensure that there is a complete record upon which to decide the claim.

At a November 2017 hearing, the Veteran reported that he had surgery on the right ear at the Salem Veteran Affairs Medical Center in Roanoke, Virginia.  The Veteran also reported he had seen a specialist there for the right ear.  A remand is necessary to obtain and associate with the record any VA medical records, specifically VA records from Roanoke.  The Board notes that the evidence of record indicates that the Veteran did not receive adequate notice regarding VA's duty to assist for the claim of entitlement to service connection for right ear hearing loss.  Therefore, the required notice should be provided to the Veteran on remand.  38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017).

The Board also finds that a new VA examination is needed.  At an April 2013 VA examination, the examiner diagnosed mixed hearing loss in the right ear.  The examiner opined that the hearing loss was less likely than not caused by or the result of an event in military service, including noise exposure, because an audiogram at the time of separation from service showed normal hearing bilaterally.  The Board finds that the rationale provided by the VA examiner is inadequate.  The failure to meet the criteria for hearing loss at the time of a Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  38 C.F.R. § 3.303 (2017); Heuer v. Brown, 7 Vet. App. 379 (1995).  Further, the examiner did not adequately consider service medical records or the lay statements of the Veteran as to onset and continuity of the hearing loss.  Specifically, the Veteran noted hearing loss in a November 1985 report of medical history.  In addition, in an August 1998 statement, the Veteran reported that he experienced hearing loss after a bomb went off in his ear during a military training exercise.  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, remand is necessary to obtain a VA examination which considers service medical records and the lay statements of the Veteran, in addition to any newly obtained medical records on remand.  The Board also notes that private medical records indicate the Veteran was diagnosed with Eustachian tube dysfunction in the right ear, with possible associated hearing deficiencies, which was not addressed by a VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate notice with respect to the claim for service connection for right ear hearing loss.

2.  Identify any VA or private medical records of treatment that are not already of record and associate them with the claims file, to specifically include medical records from the VA Medical center in Roanoke, Virginia.

3.  Then, schedule the Veteran for a VA audiology examination.  The examiner must review the claims file and should note that review in the report.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and speech recognition scores using the Maryland CNC test.  The examiner should opine as to whether it is at least as likely not (50 percent or greater probability) that any current right ear hearing loss had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury.  A rationale for any opinion expressed should be provided.  The examiner should specifically address the Veteran's statement regarding hearing loss experienced after a bomb exploded in his ear during service.  The examiner should also address the November 1985 in-service report of medical history noting hearing loss.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right ear disability, including Eustachian tube dysfunction.  Any indicated tests should be accomplished.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any right ear disability, to include any Eustachian tube dysfunction, had its onset during service or is related to any in-service disease, event, or injury.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

